Or*125der, Supreme Court, Bronx County (Anne Tar gum, J.), entered December 14, 1995, which, insofar as appealed from as limited by defendants-appellants’ brief, denied appellants’ motion for summary judgment, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered March 27, 1995, unanimously dismissed, without costs, as rendered academic by the order of December 14, 1995.
Plaintiffs submissions, which include an expert’s affidavit that the ice-encrusted ridge of old snow, on which plaintiff slid and which was concealed by new snowfall, could not have formed naturally but was created by appellants’ negligent shovelling after a prior storm, raise an issue of fact as to whether appellants made the sidewalk more dangerous than it otherwise would have been, precluding summary judgment in their favor (compare, Camacho v Ezras Yisrael, Inc., 221 AD2d 275, with Keane v City of New York, 208 AD2d 457). Concur— Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.